Citation Nr: 9924396	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post left 
knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
April 1947. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected left knee disability above 30 
percent, and declined to increase the disability rating for 
service connected peptic ulcer above 10 percent.  
Subsequently, as discussed below, the RO assigned a 100 
percent rating for the service-connected left knee disability 
from February 1994 through March 1995, following revision of 
the failed left total knee arthroplasty.  The 30 percent 
rating was resumed from April 1995.  The issue of entitlement 
to an increased rating for the left knee disability remains 
before the Board on Appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post left knee 
replacement prior to February 7, 1994 was manifested by 
complaints of mild intermittent left knee pain with stiffness 
and instability, and objective evidence of tenderness and 
moderate swelling, effusion and mild lateral instability, 
with mild postsurgical deformity and distal femoral condylar 
bossing, and flexion limited to 100 degrees.    

3.  The veteran's service connected status post left knee 
replacement since April 1, 1995 is manifested by complaints 
of constant knee pain that is worst in the morning, 
difficulty walking downstairs, the need to wear a knee brace, 
and objective findings of slight knee effusion, some 
limitation of knee motion, instability and chronic knee pain, 
which has affected his weight bearing capacity and ability to 
squat or climb stairs.

4.  The veteran's service connected peptic ulcer disease is 
manifested by occasional abdominal pain following eating 
certain foods. 


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating above 30 
percent for status post left knee replacement have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5055 (1998).

2.  The criteria for an assignment of a rating above 10 
percent for peptic ulcer disease have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

	I.  Status Post Left Knee Replacement claim

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The RO granted service 
connection for the veteran's loose internal cartilage of the 
left knee in an October 1948 rating decision, with a 20 
percent rating effective July 31, 1948.  This rating remained 
in effect until a February 1979 rating decision, when the RO 
increased the left knee rating from 20 to 30 percent, 
effective December 8, 1978.  

In April 1985, the veteran underwent a left total knee 
replacement operation.  In a June 1985 rating decision, the 
RO granted a 100 percent left knee rating from April 11, 1985 
to June 30, 1986, with a subsequent 30 percent rating 
effective July 1, 1986.  The veteran has appealed a July 1992 
rating decision that continued the 30 percent disability 
evaluation.

During the appeal, the veteran underwent a revision of his 
left total knee arthroplasty in February 1994.  In an August 
1994 rating decision, the RO granted another temporary 100 
percent rating, from February 7, 1994 to March 31, 1995, 
under Diagnostic Code 5055 for the convalescence period 
following left knee surgery.  The rating reverted back to 30 
percent effective April 1, 1995.  Subsequent rating decisions 
confirmed the 30 percent rating. 

As indicated above, the veteran has appealed the assignment 
of a 30 percent rating for his service connected status post 
left knee replacement, and contends that a higher rating is 
warranted.  After a review of the records, the Board finds 
that the evidence does not support his claim for an increased 
evaluation above 30 percent, either prior to February 7, 1994 
or since April 1, 1995.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  The Board notes that since the veteran was 
granted a 100 percent disability rating for the period of 
February 7, 1994 through March 1995, the Board need not 
address the issue of increased rating for this period.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, a 
prosthetic replacement of the knee joint is assigned a 100 
percent rating for 1 year following implantation of 
prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to DCs 5256, 5261, or 5262.  
The minimum rating is 30 percent.  

Prior to the convalescence period beginning February 7, 1994, 
the most recent VA examination of the veteran's left knee 
condition, from October 1993, revealed that the veteran 
complained of mild intermittent left knee pain with stiffness 
and instability.  Upon examination, the left knee was tender 
and moderately swollen, with mild postsurgical deformity and 
distal femoral condylar bossing.  The knee showed joint 
effusion and mild lateral instability without ligamentous 
laxity of the knee.  The knee range of motion was somewhat 
diminished, with flexion of 100 degrees.  Extension of the 
left knee was to 0 degrees.  X-ray results from VA in May 
1993 showed the veteran's left knee status post total knee 
replacement, including patellar resurfacing.  There were no 
abnormal lucencies adjacent to the cemented femoral, tibial 
or patellar components, which appeared to be unchanged from a 
November 1992 examination.     

The Board finds that the veteran's residual weakness, pain or 
limitation of motion  would not support the assignment of a 
rating higher than 30 percent for the period prior to 
February 7, 1994, using by analogy DC 5256, 5261 or 5262.  
The veteran did not have ankylosis of the knee, as is 
required under DC 5256.  His 0 degrees of extension at that 
time does not measure up to the 30 degrees required for a 40 
percent rating.  Finally, there was no evidence of joint  
nonunion.    

In reviewing all of the evidence, the Board is faced with a 
determination of whether the veteran's left knee condition 
prior to February 7, 1994 caused him severe painful motion or 
severe weakness in his left knee and leg, or whether he had 
intermediate degrees of residual weakness, pain or limitation 
of motion.  The Board finds that although the veteran's knee 
condition provided, at times, significant pain and limitation 
in movement, his knee condition prior to February 7, 1994 
does not rise to the level of severe pain and weakness 
required of a 60 degree rating.  The evidence shows that he 
was able to walk reasonably well.  His range of motion, while 
certainly limited, does not fall within the guidelines of 
severe limitation of motion under the Schedule.  Even in view 
of the mandate of 38 C.F.R. § 4.7 to grant the higher of two 
ratings when the evidence more closely approximates the 
higher evaluation, the Board is convinced that the present 30 
percent rating appropriately describes the veteran's left 
knee condition following his total knee replacement and prior 
to February 7, 1994.         

In determining the proper disability rating for the veteran's 
left knee condition since April 1, 1995, the Board looks to 
the most recent VA examination, from January 1999.  This 
examination shows that the veteran complains of constant pain 
that is worst in the morning and then improves during the 
day.  He states that walking downstairs makes his knee 
unstable and that he wears a brace during the day for 
support.  Upon examination, the veteran's gait was slightly 
abnormal due to a limp from his knee replacement, which also 
limits his ability to stand or walk for prolonged periods of 
time.  He uses a cane for ambulation.  His knee showed slight 
effusion, but no signs of redness, drainage, instability or 
weakness.  His range of motion was 120 degrees of flexion 
without pain and 10 degrees of extension without pain.  The 
Drawer and McMurray tests were within normal limits, and 
there were no constitutional signs of arthritis.  

The Board finds that the veteran's left knee condition would 
not support the assignment of a rating higher than 30 percent 
for the period since April 1, 1995, using by analogy DC 5256, 
5261 or 5262.  The veteran did not have ankylosis of the 
knee, as is required under DC 5256.  His 10 degrees of 
extension at that time does not measure up to the 30 degrees 
required for a 40 percent rating.  Finally, there was no 
evidence of joint  nonunion.    

As with the analysis for the knee condition prior to February 
1994, the Board is also faced with a determination of whether 
the veteran's left knee condition since April 1, 1995 causes 
him severe painful motion or severe weakness in his left knee 
and leg, or whether he has intermediate degrees of residual 
weakness, pain or limitation of motion.  The Board finds that 
his knee condition since April 1, 1995 does not rise to the 
level of severe pain and weakness required of a 60 degree 
rating.  The evidence shows that he is able to walk 
reasonably well, albeit with the use of a cane for 
ambulation.  His range of motion, while certainly showing 
some limitations due to his knee replacement and residual 
pain, does not fall within the guidelines of severe 
limitation of motion under the Schedule.  The Board is 
convinced that the present 30 percent rating appropriately 
describes the veteran's left knee condition since April 1, 
1995. 

The Board also considers whether the veteran, as he claims, 
should be granted an increased rating, for the period before 
February 7, 1994 or since April 1, 1995, due to arthritis.  
DC 5010 is for traumatic arthritis, and is rated as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  There are also other 
provisions for ratings of 10 percent, and 20 percent, which 
are not applicable in this situation.  As discussed below, 
the veteran's total knee replacement operation in April 1985 
has eliminated the applicability of DC 5003 to the veteran's 
disability situation, either prior to February 7, 1994 or 
currently.

In evaluating the veteran's left knee condition during the 
periods before and since his February 1994 to March 1995 
convalescence period, the Board considers all of the 
applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The evidence provided by the VA examiner in January 1999, and 
the previous medical records for the period prior to February 
7, 1994, suggest that the veteran has significant loss of 
function due to pain ever since his 1985 knee surgery.  The 
Board notes that the disabling manifestations of pain due to 
the service connected disability were taken into account by 
the ratings under DC 5055 for the periods before February 7, 
1994 and since April 1, 1995.  Therefore, the Board will not 
assign an additional rating pursuant to these regulations for 
either of these two rating periods.

Secondly, the evidence on record does not show that the 
veteran has had degenerative arthritis since his 1985 total 
knee replacement surgery.  Thus, the disability contemplated 
in § 4.59 and Diagnostic Code 5003, which would warrant 
consideration, and potential greater disability rating, 
pursuant to Esteban v. Brown, 6 Vet. App. 259, 261 (1994) and 
VAOPGCPREC 23-97 (7/1/97) (precedent opinion of the VA 
General Counsel) is not applicable for either time period 
that the Board is analyzing.  See also, Hicks v. Brown, 8 
Vet. App. 417 (1995).  The record is clear that the veteran 
had a history of arthritis in the left knee prior to his knee 
replacement operation, going back to his active service.  As 
an example, the April 1985 VA inpatient treatment report 
diagnosis of posttraumatic degenerative arthritis to the left 
knee.  Arthritis in the left knee was the reason why the 
veteran now has a prosthetic knee joint.  This prosthesis, by 
its artificial nature, removes the issue of arthritis in the 
knee joint.  The Board points out that the May 1993 VA X-ray 
examination reports osteoarthritis in the right knee, but 
does not report any degenerative arthritis as was found in 
April 1985.  Following his second total knee replacement 
operation in February 1994, his December 1994 VA X-ray report 
still does not show any signs of arthritis.  Rather, the X-
rays provide the physician with a basis for an assessment of 
the functioning of the prosthetic knee.  Furthermore, the 
January 1999 VA examination report indicates that there are 
no constitutional signs of arthritis.  Based on this 
evidence, the Board finds that, with the veteran's prosthetic 
left knee since 1985, there is no longer evidence of 
arthritis for rating consideration.  Therefore, Diagnostic 
Code 5003 and § 4.59 do not apply to the evidence before the 
Board for an increased rating prior to February 7, 1994 or 
since April 1, 1995. 

	II.  Peptic Ulcer Disease claim

The RO granted service connection, in a May 1982 rating 
decision, for historical peptic ulcer disease with recent 
peptic gastritis, duodenum bulb scarring, with a 10 percent 
rating from April 5, 1982, the date of receipt of the 
veteran's claim.  A May 1982 VA examination revealed 
complaints of peptic gastritis and duodenal bulb scarring, 
but no active ulcer demonstrated.  His service medical 
records show that he was treated for peptic ulcer disease 
while in service.  Subsequent rating decisions confirmed the 
10 percent rating.     

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected peptic ulcer 
disease, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence does not support his claim for an increased 
evaluation.

The veteran's service connected stomach disability was rated 
under Diagnostic Code 7305, for duodenal ulcer.  A 60 percent 
rating is assigned for severe duodenal ulcers, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent rating is assigned for moderate duodenal 
ulcer; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
assigned for mild duodenal ulcers; with recurring symptoms 
once or twice yearly. 

The Board considers the most recent evidence regarding the 
veteran's peptic ulcer disease and finds that a higher rating 
is not warranted for this disability.  The January 1999 VA 
examination reveals that the veteran takes Cimetidine and 
Maalox for his ulcer, and reports no problems other than 
intermittent abdominal pain when eating spicy food or 
tomatoes.  There is no reported history of gastrointestinal 
bleeding.  The veteran appeared to the examiner as being well 
nourished without signs of debility.  There was no striae or 
tenderness on palpation of the abdomen.  The veteran's 
diagnosis was peptic ulcer disease, stable.  The Board does 
not find any evidence of recurring episodes of severe ulcer 
symptoms of any duration, or even continuous moderate 
symptoms.  Rather, the evidence shows that he has occasional 
mild symptoms following the digestion of spicy foods.  Thus, 
the evidence does not support a rating greater than 10 
percent for his peptic ulcer disease.  


	III.  Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether either 
claim in this case warrants the assignment of an 
extraschedular rating.

The 30 percent disability rating for a knee condition, both 
prior to February 7, 1994 and since April 1, 1995, and a 10 
percent rating for peptic ulcer disease, according to the 
Schedule, do not  preclude the Board from granting higher 
ratings for either of these disabilities.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1997).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule that anticipates greater 
disability of the knee or from a duodenal ulcer.  The record 
does not establish a basis to support a higher rating for 
either disability under the Schedule.  Additionally, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does show that the veteran has 
required two periods of hospitalization for his left knee, in 
1985 and 1994.  However, the Board does not find that this 
could be considered frequent hospitalization so as to require 
extraschedular consideration.  The record does not show that 
the veteran has received any postservice hospitalization for 
his peptic ulcer disease.  The record also does not show that 
either of these conditions has markedly interfered with his 
employment.  For the reasons noted above, the Board concludes 
that the impairment resulting from the postoperative 
condition of his left knee, and from his peptic ulcer 
disease, is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  Entitlement to an increased rating for peptic 
ulcer disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

